Case 2:19-cv-07818-CBM-RAO Document 72 Filed 05/03/21 Page 1 of 2 Page ID #:1044



   1
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11    NINTENDO OF AMERICA INC., a            Case No. 2:19-CV-07818-CBM-RAO
        Washington corporation
  12                                               [PROPOSED] ORDER RE
                           Plaintiff,              MONETARY SANCTIONS
  13
              v.                                   The Honorable Consuelo B. Marshall
  14
        MATTHEW STORMAN, an
  15    individual, JOHN DOES 1-10,
        individuals and/or corporations,
  16
                           Defendants.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             -1-

                                                                                 152365020.1
Case 2:19-cv-07818-CBM-RAO Document 72 Filed 05/03/21 Page 2 of 2 Page ID #:1045



   1         Pursuant to April 30, 2021 Stipulation filed by the Parties, it is ORDERED
   2   THAT Mr. Storman shall pay the monetary sanctions of $3,100 USD, subject of the
   3   Court’s March 12, 2021 Order Re: Request for Fees, as follows:
   4         On or before June 7, 2021, Mr. Storman shall make an initial payment of
   5   $50.00 USD via wire transfer to an account to be identified by Nintendo. Mr.
   6   Storman will thereafter make payments of at least $50.00 USD no later than the
   7   fifth (5th) business day of each following month, until total payments made to
   8   Nintendo in connection with the March 12, 2021 Order are equal to $3,100 USD.
   9
  10         IT IS SO ORDERED.
  11
       DATED: May 3, 2021
  12
                                      By:
  13                                        HONORABLE ROZELLA A. OLIVER
                                            UNITED STATES MAGISTRATE JUDGE
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                -2-
                                                                                    152365020.1
